Citation Nr: 1112446	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, to include whether a separate evaluation in excess of 10 percent is warranted radiculopathy of right lower extremity, and whether a separate evaluation in excess of 20 percent is warranted for radiculopathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from October 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which increased the evaluation for radiculopathy of the left lower extremity from 10 to 20 percent, effective August 11, 2008.  In that decision, the RO also continued a 40 percent evaluation for the Veteran's service- connected low back disability.  

In a Decision Review Officer decision dated in October 2010, the RO granted service connection for lumbar radiculopathy of the right lower extremity, assigning a 10 percent evaluation, effective January 10, 2010.

In March 2011, the Veteran before the undersigned Acting Veterans Law Judge via videoconference.

The issue on appeal before the Board was originally phrased as entitlement to an increased rating for radiculopathy of the left lower extremity.  In light of the Veteran's hearing testimony and the recent determinations in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) and Brokowski v. Shinseki, 23 Vet. App. 79, 85-6 (2009), the Board has rephrased the issue on appeal as entitlement to an increased evaluation in excess of 40 percent for disc disease of the low back, to include whether higher separate evaluations are warranted for radiculopathy of the right and left lower extremities.

The United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran testified that he is not seeking employment.  As such, the Board finds that a TDIU claim is not part of his claim for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that at his hearing, the Veteran clarified that in asserting an increased rating claim for radiculopathy of the left lower extremity, he was actually seeking an increased rating claim for his service connected low back disability.  The Court has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

Review of the record shows that the Veteran last underwent a VA examination of his spine/neurological examination in January 2009.  However, during his March 2011 hearing, the Veteran testified that his service-connected low back disability and radiculopathy of the lower extremities had worsened.   Thus, in light of the Veteran's report of worsening low back and radicular symptoms, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.   See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report. 

2.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

